Fourth Court of Appeals
                                       San Antonio, Texas
                                            December 14, 2017

                                           No. 04-17-00823-CR

                                     IN RE Robert MARTINEZ, Jr.

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

         On December 13, 2017, relator filed a petition for writ of mandamus. This court is of the
tentative opinion that a serious question concerning the relief requested requires further
consideration. See TEX. R. APP. P. 52.8(b); see also TEX. CODE CRIM. PROC. ANN. art. 11.10
(West 2015) (“When motion has been made to a judge under the circumstances set forth in the
two preceding Articles [11.08 and 11.09], he shall appoint a time when he will examine the
cause of the applicant, and issue the writ returnable at that time, in the county where the offense
is charged in the indictment or information to have been committed. He shall also specify some
place in the county where he will hear the motion.”); see id. at art. 11.11 (“The time so appointed
shall be the earliest day which the judge can devote to hearing the cause of the applicant.”); see
id. at art. 11.15 (“The writ of habeas corpus shall be granted without delay by the judge or court
receiving the petition, unless it be manifest from the petition itself, or some documents annexed
to it, that the party is entitled to no relief whatever.”); In re Vanderbeek, No. WR-87,160-01,
2017 WL 3614189, at *1 (Tex. Crim. App. Aug. 23, 2017) (not designated for publication)
(requesting trial court to respond to relator’s claim that an article 11.09 writ application had been
pending since July 20, 2017, with no action); Ex parte Burks, No. 06-13-00217-CR, 2014 WL
12740144, at *3 & n. 5 (Tex. App.—Texarkana Apr. 25, 2014, no pet.) (not designated for
publication) (noting post-conviction misdemeanor applications for habeas corpus are governed
by article 11.09, trial court has ministerial duty to rule on the application, and mandamus relief is
available when trial court refuses to rule). The respondent and the real party in interest may
file a response to the petition in this court no later than January 3, 2018. Any such response
must conform to Texas Rule of Appellate Procedure 52.4.




           1
          This proceeding arises out of Cause No. 307125, styled Ex parte Robert Martinez, pending in the County
Court at Law No. 5, Bexar County, Texas, the Hon. John Longoria presiding.
It is so ORDERED on December 14, 2017.


                                         PER CURIAM


ATTESTED TO: ________________________
             Keith E. Hottle,
             Clerk of Court